ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Noncompliant Amendment and Status of the Claims
2.	This action is in response to after-final papers filed 16 August 2022 in which claims 1-2, 4-9, 11-13, and 18 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  

3.  	Applicant’s amendments filed 16 August 2022 fail to comply with 37 CFR 1.121 for the following reason(s):  the amendments include changes based on the after-final amendments filed 29 July 2022, which were not entered.

4.	It is emphasized that Applicant’s response filed 16 August 2022 has been considered and entered in the interest of customer service and compact prosecution.  However, any response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  

5.	All previous objections and rejections are withdrawn in view of the amendments.

Interview Summary
6.	The interview summary is acknowledged and the interview record is complete.
Claim Interpretation
7. 	As noted in the previous Office Action, the claims are subject to the following interpretation:
A.	Based on the Figures found in the instant specification, the recitation “a funnel-shaped nanopore-based sequencing chip” found in claim 9 (upon which claims 10-19 depend) is interpreted as a chip having funnel-shaped nanopores in a chip and not as a funnel-shaped chip containing nanopores.
B. 	Claim 10 is interpreted as encompassing each of the nanopores being made of the same plurality of different materials (e.g., all of the nanopores are formed in the same wafer, wherein the wafer is made of layers of different materials).
EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	Authorization for this examiner’s amendment was given in an interview with Wai Wong on 18 August 2022.

10.	The application has been amended as follows: 
IN THE CLAIMS
A.	It is reiterated that the after-final amendments filed 16 August 2022 are entered.  All examiner amendments to the claims presented below are based on the after-final amendments filed 16 August 2022.

B.	Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


C.	IN CLAIM 1:
I.	Following the text “analyzer of claim 9, comprising:” found in line 3 of claim 1, the text “a.” is deleted and replaced with ---(a)---.
II.	Following the text “portable molecular analyzer; and” found in line 9 of claim 1, the text “b.” is deleted and replaced with ---(b)---.

D.	IN CLAIM 9:
I.	Following the text “A portable molecule analyzer, comprising:” found at the beginning of claim 9, the text “a.” is deleted and replaced with the text ---(a)---.
II.	Following the text “configured to receive a sample; and” found in line 3 of claim 9, the text “b.” is deleted and replaced with ---(b)---.

Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance:
The claims are drawn to an analyzer comprising a plurality of funnel-shaped nanopores having a film comprising two conductive layers sandwiching a dielectric layer of 1 to 3 nm in thickness, wherein each funnel-shaped nanopore comprises a first opening at a wafer that is larger than a second opening at the film, and wherein the second opening has a diameter of 1 to 3 nm.  These limitations are free and clear of the cited prior art.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13	Claims 1-19 are allowed subject to the examiner’s amendments discussed above.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634